By the Court.
This is an action of tort to recover for damage to an automobile truck resulting from a collision with an electric car of the defendant under circumstances warranting findings of dué care on the part of the plaintiff and negligence on the part of the agent of the defendant, but not of his wilful arid wanton misconduct. The automobile' truck of the plaintiff had been duly registered. The day before the accident the plaintiff removed the motor described in his certificate of registration as number 73310, and installed a new motor of the same make, type and kind numbered 108300-N. There had been no new registration since the installation of the new motor. The plaintiff intended to go to Boston with the automobile truck when loaded, and to notify the registry of motor vehicles of the installation of the new motor.
Verdict was rightly ordered for the defendant. The case at bar is governed in every particular by Staley v. Wilbur, 258 Mass. 481. See also Nichols v. Holyoke Street Railway, 250 Mass. 88.

Judgment for defendant.